On July 12, 1991, this court placed respondent on one-year conditional probation with specific conditions of supervision. In re Heaven, 249 Kan. 224, 813 P.2d 928 (1991).
On November 4, 1992, the Disciplinary Administrator filed his report and recommendation to this court, in which he recommended that respondent, due to noncompliance with this court’s order of July 12, 1991, be suspended from the practice of law subject to readmission under Supreme Court Rule 219 (1992 Kan. Ct. R. Annot. 180). The Disciplinary Administrator further recommended that the three-year eligibility requirement of Rule 219 be waived so that respondent may apply for readmission any time she desires to so proceed.
On November 19, 1992, respondent filed her reply to the Disciplinary Administrator’s report, in which she stated that she was in full compliance with the court’s order of July 12, 1991, and asked the court to release her from probation.
The court finds that respondent was placed on probation for one year “during which time she is not to engage in the private practice of law except when supervised by a person admitted to the practice of law in Kansas . . . .” 249 Kan. at 225.
The court further finds that respondent has not practiced law subsequent to being placed on probation and, therefore, is in compliance with this court’s order of July 12, 1991.
Therefore, this court, having reviewed the files and recommendations of the Office of the Disciplinary Administrator, finds that respondent JoElaine Heaven should be discharged from probation.
*275Dated this 29th day of December, 1992.
It Is Therefore Ordered that respondent is discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.